UNPUBLISHED

                     UNITED STATES COURT OF APPEALS
                         FOR THE FOURTH CIRCUIT


                                     No. 17-2412


RONNIE CLARKE,

                   Plaintiff - Appellant,

             v.

PETERSBURG SCHOOL BOARD,

                   Defendant - Appellee,

             and

KENNETH L. PRITCHETT, School Board Vice-Chair; STEVEN L. PIERCE, SR.,
School Board Vice-Chair; MARCUS J. NEWSOME, Superintendent; SHELLY
BAZEMORE,

                   Defendants.



Appeal from the United States District Court for the Eastern District of Virginia, at
Richmond. John A. Gibney, Jr., District Judge. (3:17-cv-00085-JAG)


Submitted: March 29, 2018                                     Decided: April 2, 2018


Before AGEE and DIAZ, Circuit Judges, and HAMILTON, Senior Circuit Judge.


Dismissed by unpublished per curiam opinion.
Ronnie Clarke, Appellant Pro Se. Jeremy David Capps, Lisa H. Leiner, HARMAN
CLAYTOR CORRIGAN & WELLMAN, P.C., Glen Allen, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.




                                            2
PER CURIAM:

         Ronnie Clarke seeks to appeal the district court’s order granting the Petersburg

School Board’s motion to dismiss his claims brought pursuant to Title VII of the Civil

Rights Act of 1964, 42 U.S.C.A. §§ 2000e to 2000e-17 (West 2012 & Supp. 2017). We

dismiss the appeal for lack of jurisdiction because the notice of appeal was not timely

filed.

         Parties are accorded 30 days after the entry of the district court’s final judgment or

order to note an appeal, Fed. R. App. P. 4(a)(1)(A), unless the district court extends the

appeal period under Fed. R. App. P. 4(a)(5), or reopens the appeal period under Fed. R.

App. P. 4(a)(6). “[T]he timely filing of a notice of appeal in a civil case is a jurisdictional

requirement.” Bowles v. Russell, 551 U.S. 205, 214 (2007).

         The district court’s order was entered on the docket on August 7, 2017. Clarke’s

notice of appeal was filed on December 11, 2017. Because Clarke failed to file a timely

notice of appeal or obtain an extension or reopening of the appeal period, we dismiss the

appeal. We dispense with oral argument because the facts and legal contentions are

adequately presented in the materials before this court and argument would not aid the

decisional process.

                                                                                 DISMISSED




                                               3